Regarding the independent claims, applicant amended the claims to incorporate “to provide a light beam” and “such that the light beam provided by the at least one lens enters the jaw assembly”, in response to the Final Rejection submitted 01/28/21. This amendment will not be entered as it will require further search and consideration.

Note from 12:
Regarding the independent claims, applicant amended the claims to incorporate “to provide a light beam” and “such that the light beam provided by the at least one lens enters the jaw assembly”, in response to the Final Rejection submitted 01/28/21. This amendment will not be entered as it will require further search and consideration.
In response to Applicant’s argument that “the Office Action has not provided a proper rationale for modifying Arya with the disclosures of Melsky (treating a cardiac condition) and Demers (arthroscopy and endoscopic procedures)...the devices disclosed by the references are very complex and very different...Applicant submits there is nothing predictable about the OA's proposal to combine devices for cardiac conditions within the heart with devices for performing arthroscopy and endoscopic procedures. Moreover, the OA in page 4 fails to cite any portions of the references which would motivate the proposed combination of such different devices. Without such citations, Applicant can only assume that the OA has used Applicant's claims as a roadmap to formulate the rejection”, Examiner notes that while the tools of Melsky and Demers are used to treat different conditions, their base technologies are similar in that they use light emitting or light detecting elements, and each includes the use of a housing. The device of Arya (e.g. [0009] includes one or more light-emitting elements...one or more light-detecting elements) would benefit from the teachings of Melsky, which teaches ablative energy, in the form of pulsed light (e.g. light emitting), aimed from the lumen of a catheter, wherein the 
In response to Applicant’s argument that "Ivanov is a completely different medical concern than those addressed by Melsky (heart) or Demers (arthroscopy). The OA does not cite to any motivation is the prior art to combine such disparate devices", and "Johnson is a completely different medical concern than those addressed by Melsky (heart), Demers (arthroscopy), or Ivanov (psoriasis)...", Examiner notes that while Ivanov is used for a different purpose, the optical elements it recites, i.e. a collimating lens, image-shaping device, focusing lens, etc., are used for modifying the treatment image in terms of shape and focus. Arya, in [0014], discusses embodiments where elements are included that "shape the distribution of optical energy as it impinges on and interacts with the target tissue. As herein, the term 'light-emitting elements' denotes any device ...includes refracting, diffracting, transmitting or reflecting optical elements such as lenses, diffraction gratings, windows and mirrors, and combinations thereof", indicating a function of these optical elements shared between Arya and Ivanov. This is similar to Johnson, in that the rotatable lens for selecting one of multiple sub-lenses provides a different focal length for creating images at different distances, therefore providing utility to the light-detecting function of Arya.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792 				/WILLIAM J LEVICKY/ 							Primary Examiner, Art Unit 3792